                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION

MIRANDA RUSSELL and                          )
RUTH HECKMAN,                                )
                                             )
      Plaintiffs,                            )
                                             )
v.                                           )       Civil No. 5:17-cv-00016
                                             )
ROBERT HATFIELD                              )
                                             )
      Defendant.                             )
                                             )
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )       Civil No. 5:17-cv-00121
                                             )
ROBERT NEAL HATFIELD,                        )
                                             )
      Defendant.                             )

              JOINT MOTION TO DISMISS PURSUANT TO RULE 41(A)(2)

       Plaintiff United States of America and the Defendant, having entered into a settlement

agreement that fully resolves the claims in the United States’ Complaint, hereby move the Court,

under Rule 41(a)(2) of the Federal Rules of Civil Procedure, to dismiss the case captioned United

States of America v. Robert Neal Hatfield, Civil No. 5:17-cv-00121 (“the Action”). See Exhibit

A, Settlement Agreement Between United States of America and Robert Neal Hatfield (ECF No.

62-1). The Parties respectfully request that the Court dismiss the Action with prejudice while

also retaining jurisdiction, under the authority of Kokkonen v. Guardian Life Insurance Company

of America, 511 U.S. 375, 381-82 (1994), to enforce the settlement agreement they entered into

on April 12, 2019, and which is attached to, and incorporated into, the present motion.


                                                 1

      Case 5:17-cv-00016-MOC-DSC Document 62 Filed 04/25/19 Page 1 of 4
       On March 9, 2018, the Court consolidated the United States’ action and the case

captioned Miranda Russell and Ruth Heckman v. Robert Hatfield, Civil No. 5:17-cv-00016.1 See

Order dated March 9, 2018 (ECF No. 21). In consideration of the terms of the Agreement

between the United States and the Defendant, Plaintiff Ruth Heckman has represented to the

Parties that she will move separately to have her pending action, Civil No. 5:17-cv-00016,

dismissed with prejudice.

       In further support of their motion, the Parties state as follows:

    1. The United States initiated this action on July 13, 2017.

    2. On April 12, 2019, the Parties executed a settlement agreement to resolve the claims in

       the United States’ Complaint. See Exhibit A.

    3. In consideration of, and consistent with, the terms of the Agreement, the Parties now

       move the Court to dismiss the United States’ action with prejudice under Rule 41(a)(2).

    4. Pursuant to the Agreement, the Parties also request that the Court retain jurisdiction to

       enforce the Agreement, under the authority of Kokkonen v. Guardian Life Insurance

       Company of America, 511 U.S. 375, 381-82 (1994), until April 12, 2024, which

       represents five years from the effective date of the Agreement.

    5. The Agreement is the product of extensive, good-faith negotiations between the Parties.

       The Parties assert that the terms of the proposed dismissal order are proper and that

       neither party will be prejudiced by granting the requested relief. See Fed. R. Civ. P.

       41(a)(2); see also Davis v. USX Corp., 819 F.2d 1270, 1273 (4th Cir. 1987) (“The




1
  On February 21, 2019, the Court dismissed Plaintiff Miranda Russell’s claims, with prejudice,
for failure to prosecute. See Order dated Feb. 21, 2019 (ECF No. 53).
                                                 2

      Case 5:17-cv-00016-MOC-DSC Document 62 Filed 04/25/19 Page 2 of 4
       purpose of Rule 41(a)(2) is freely to allow voluntary dismissals unless the parties will be

       unfairly prejudiced.”).

       Wherefore, the United States and the Defendant respectfully move the Court, under Rule

41(a)(2), to enter the attached proposed order, thereby dismissing the Civil Action with prejudice

while retaining jurisdiction to enforce the terms of the Agreement.



Dated: April 25, 2019
                                                Respectfully submitted,

 For the Plaintiff UNITED STATES:

 R. ANDREW MURRAY                               ERIC S. DREIBAND
 United States Attorney                         Assistant Attorney General
 Western District of North Carolina
                                                s/ Colin Stroud
 KATHERINE T. ARMSTRONG                         SAMEENA SHINA MAJEED
 Assistant United States Attorney               Chief
 United States Attorney’s Office                MICHAEL S. MAURER
 Western District of North Carolina             Deputy Chief
 227 West Trade Street                          AMIE S. MURPHY
 Suite 1650                                     CHRISTOPHER D. BELEN
 Charlotte, NC 28202                            COLIN STROUD
 Phone: (704) 338-3104                          Trial Attorneys
 Fax: (704) 344-6629                            Housing and Civil Enforcement Section
 Email: Katherine.Armstrong@usdoj.gov           Civil Rights Division
                                                U.S. Department of Justice
                                                950 Pennsylvania Avenue NW
                                                Northwest Building, 7th Floor
                                                Washington, DC 20530
                                                Phone: (202) 514-4737
                                                Fax: (202) 514-1116
                                                E-mail: Colin.Stroud@usdoj.gov




                                                3

      Case 5:17-cv-00016-MOC-DSC Document 62 Filed 04/25/19 Page 3 of 4
For the Defendant ROBERT HATFIELD:

s/ Ryan D. Bolick
Ryan D. Bolick
Virginia Wooten
CRANFILL SUMNER & HARTZOG LLP
P.O. Box 30787
Charlotte, NC 28230
Phone: (704) 940-3416
E-mail: RBolick@cshlaw.com




                                     4

    Case 5:17-cv-00016-MOC-DSC Document 62 Filed 04/25/19 Page 4 of 4
